UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 18-6076


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIS LAMONT EDWARDS, a/k/a Mont,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:11-cr-00125-BO-1)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willis Lamont Edwards, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willis Lamont Edwards appeals the district court’s order denying his motion to

reconsider its grant of a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012) and

Amendment 782 of the Sentencing Guidelines; Edwards sought a further reduction in

sentence. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Edwards, No. 5:11-cr-

00125-BO-1 (E.D.N.C. Oct. 31, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2